FOURTH DIVISION
                               ELLINGTON, P. J.,
                            BRANCH and MERCIER, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                         May 4, 2016




In the Court of Appeals of Georgia
 A16A0300. BELL v. GILDER TIMBER COMPANY et al.

       MERCIER, Judge.

       We granted Kenneth Bell’s application for discretionary appeal to review the

decision of the Superior Court of Laurens County affirming the decision of the appellate

division of the State Board of Workers’ Compensation, which had denied Bell’s claim

for permanent partial disability income benefits. In his sole enumeration of error, Bell

contends that the State Board of Workers’ Compensation erred as a matter of law by

failing to toll, or carve out an exception to, the four-year statute of limitation found in

OCGA § 34-9-104 (b), and thereby denying him benefits because his compensable injury

took place outside the statutory four-year time period. Finding no error, we affirm.
      In reviewing a workers’ compensation award, this Court must construe the
      evidence in the light most favorable to the party prevailing before the
      appellate division. The findings of the State Board of Workers’
      Compensation, when supported by any evidence, are conclusive and
      binding, and neither the superior court nor this Court may substitute itself
      as a factfinding body in lieu of the State Board.

Laurens County Bd. of Educ. v. Dewberry, 296 Ga. App. 204, 205-206 (674 SE2d 73)

(2009) (citation, punctuation, and footnote omitted). However, “[w]hile the findings of

fact of the appellate division are conclusive and binding when supported by any

evidence, reviewing courts, including this court and the superior courts, may review the

appellate division’s legal determinations and reverse an award based on an erroneous

theory of law.” Mechanical Maintenance, Inc. v. Yarborough, 264 Ga. App. 181, 183

(590 SE2d 148) (2003) (footnote omitted).

      The facts in this case are undisputed. Bell sustained a compensable injury to his

neck in January 1992 while working for Gilder Timber Company (Gilder). As a result

of the injury, Bell underwent cervical fusion surgery in February 1992. Bell was not

assigned a permanent partial disability (“PPD”) rating at that time. However, Bell was

granted temporary total disability (“TTD”) income benefits for a period of approximately

four months until he returned to work. Bell returned to work in 1992 until he retired in

2009, but between 1992 and 2009 he experienced continued pain in his neck and

                                           2
eventually elected to have a second surgery as recommended by his doctors. The

question of whether Gilder would pay for the second surgery was litigated before the

State Board of Workers’ Compensation. Gilder was ordered to pay for the surgery

because it resulted from an injury that arose during the course of Bell’s employment. The

surgery was performed in September 2013. After the surgery was performed, Bell’s

doctor assigned him a 15% PPD rating. Bell then sought payment of PPD income

benefits from Gilder at a hearing of the State Board of Workers’ Compensation in

November 2014. The surgery Bell underwent in 2013 was directly related to the original

injury he suffered in 1992. However, Bell’s 2014 claim for PPD income benefits was

denied because the State Board of Workers’ Compensation found that it was barred by

the statute of limitation set forth in OCGA § 34-9-104 (b). Bell appealed this decision,

and in March 2015, the appellate division of the State Board of Workers’ Compensation

affirmed the denial of PPD income benefits as being barred by the statute of limitation.

Bell then appealed the ruling to the Superior Court of Laurens County, where the

decision of the State Board of Workers’ Compensation was affirmed. This appeal

followed.

      Bell contends that although his claim for PPD benefits was not filed within four

years of the last time he received TTD benefits and thus would normally be barred by the


                                           3
statute of limitation, we should create an exception to the statute of limitation and permit

his claim to go forward. The statute of limitation at issue in this case can be found in

OCGA § 34-9-104 (b). The statute pertinently provides, “any party may file for benefits

solely under Code Section 34-9-263 [PPD benefits] not more than four years from the

date the last payment of income benefits pursuant to Code Section 34-9-261 [TTD] or

34-9-262 [temporary partial disability, “TPD”] was actually made under this chapter.”

It is undisputed that Bell’s claim for PPD benefits in 2014 was not filed within four years

of the last payment of TTD income benefits in 1992. However, Bell argues that because

the application of the statute of imitation will lead to a harsh result in this case, we should

create a limited exception to the rule.

       We recognize that the application of the statute of limitation under these

circumstances leads to a harsh result. Bell’s need for the surgery in 2013 relates back to

his original compensable injury in 1992. It would seem obvious that his permanent

partial disability rating should also relate back to the 1992 injury, regardless of the

passage of time. Bell argues that this application of the statute of limitation leads to an

absurd and inequitable result in that an employee with an otherwise meritorious claim

for PPD benefits would be barred from receiving those benefits because he chose to

return to work, while a similarly situated employee who chose not to return to work, and


                                              4
received TTD benefits until a subsequent surgery was performed and PPD rating

assigned, would not be barred by the statute of limitation. We agree with Bell’s argument

that this is a harsh and inequitable result. However, we do not agree that this Court

should create an exception to the statute of limitation.

      “When we consider the meaning of a statute, we must presume that the General

Assembly meant what it said and said what it meant. To that end, we must afford the

statutory text its plain and ordinary meaning.” Deal v. Coleman, 294 Ga. 170, 172 (1)

(a) (751 SE2d 337) (2013) (citations and punctuation omitted). “[W]here the language

of a statute is plain and susceptible of only one natural and reasonable construction, an

appellate court must construe the statute accordingly.” In re L.T., 325 Ga. App. 590, 592

(754 SE2d 380) (2014) (punctuation and footnote omitted). In the instant case, the statute

is clear and unambiguous, and its plain and ordinary meaning is that the statute bars

claims for PPD benefits made more than four years from the last payment of either TTD

benefits or TPD benefits. See OCGA § 34-9-104 (b).

      “Statutes of limitation are considered as beneficial, and resting on principles of a

sound public policy, and as not to be evaded except by the methods provided therein. .

. . And courts cannot engraft on such statutes exceptions not contained therein, however

inequitable the enforcement of the statute, without such exceptions, may be.” Harrison


                                            5
v. Holsenbeck, 208 Ga. 410, 412 (67 SE2d 311) (1951) (citation and punctuation

omitted). Here, Bell presents a compelling policy argument as to why an exception

should be created; however, those arguments are properly addressed to the General

Assembly. See Unified Government of Athens-Clarke County v. Athens Newspapers,

LLC, 284 Ga. 192, 199 (2) (663 SE2d 248) (2008) (policy arguments as to

reasonableness of statutory time limits for Open Records Act request responses, should

be addressed by the legislature). Although the result under these facts may be harsh, we

cannot construe OCGA § 34-9-104 (b) to force an outcome that the legislature did not

expressly authorize. See generally Turner v. Georgia River Network, 297 Ga. 306, 308

(773 SE2d 706) (2015). Therefore, the State Board of Workers’ Compensation did not

err by failing to toll, or carve out an exception to, the four-year statute of limitation found

in OCGA § 34-9-104 (b), nor did the superior court err by affirming the decision of the

State Board of Workers’ Compensation.

       Judgment affirmed. Ellington, P. J., and Branch, J., concur.




                                              6